Citation Nr: 9928384	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for status post 
cholecystectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1981 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent evaluation for the veteran's status post 
cholecystectomy.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's status post cholecystectomy is manifested 
by intermittent right upper quadrant pain, intermittent 
diarrhea, but no vomiting, no diminished appetite, and no 
weight loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post cholecystectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7318 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for her 
status post cholecystectomy (gall bladder removal) does not 
adequately reflect the severity of her symptomatology in that 
her disability has become worse.

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected disability has become more 
severe is sufficient to establish a well-grounded claim for 
an increased rating.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Procelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist as required under 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The record reveals that the veteran underwent a 
cholecystectomy in 1986.  By a rating decision dated April 
1988 the veteran was granted service connection and assigned 
a noncompensable evaluation for residuals of a 
cholecystectomy.  By a rating decision dated June 1990, the 
RO increased the veteran's evaluation to 10 percent.

The veteran was afforded a VA examination in February 1996 in 
which the abdominal exam showed tenderness to deep palpation 
to the right upper quadrant; otherwise soft, nontender and 
normal bowel sounds.  The veteran reported abdominal 
discomfort 4 to 5 times a day lasting 1 minute at a time.  
She had no food intolerance, no nausea, no change in her 
bowel habits and no vomiting.  The veteran was able to eat 
food well and gain weight.  She reported the pain to be 
severe with no weight loss, and no weakness.

VA outpatient treatment records dated May 1997 to June 1997 
show complaints of pain, bloating, diarrhea, with nausea and 
vomiting after eating fatty foods.  Examination found right 
upper quadrant pain, normal active bowel sounds, mild to 
moderate right upper quadrant tenderness, no rebound, no 
guarding, right upper quadrant well healed surgical scar with 
no incisional hernia.  The veteran was found to have a normal 
lipase and liver function tests.

July 1997 to January 1998 VA outpatient treatment records 
indicated that the veteran continued to have intermittent 
right upper quadrant pain and intermittent diarrhea, but no 
vomiting, no fever or chills, and no blood in stools.  The 
abdomen was soft, bowel sounds normoactive with well healed 
scar in the right upper quadrant.  There was mild, diffuse 
tenderness in the right upper quadrant and the right lower 
quadrant.  There was no guarding or rebound; no masses or 
megaly appreciated.  An ultrasound of the upper right 
quadrant revealed the common bile duct to be of normal 
diameter and it was not dilated.  Her pancreas was normal and 
her liver was normal.  The veteran was to continue taking 
Bentyl and Metamucil.  The examiner noted that the veteran 
would continue to be treated for irritable bowel and/or 
adhesions.

The RO ascertained the severity of the veteran's status post 
cholecystectomy by application of the criteria set forth in 
38 C.F.R. § 4.114, Diagnostic Code 7318, governing the 
removal of the gall bladder.  Under this provision, a 10 
percent evaluation is warranted for mild symptoms and a 30 
percent evaluation is warranted for severe symptoms.

The Board finds that the manifestations of the veteran's 
disability more closely approximate mild symptoms (10 
percent).  While the veteran has demonstrated that she has 
intermittent pain and dirrahea, she does not have associated 
vomiting, weight loss, weakness, or appetite loss.  VA 
outpatient records indicated that in June 1997 she was found 
to have normal lipase and normal liver function tests.  The 
veteran's ultrasound of the right upper quadrant and pancreas 
showed the common bile duct to be of normal diameter, not 
dilated, and her pancreas and liver were normal.  The Board 
finds that the evidence does not support a finding of severe 
symptoms due to her service-connected cholecystectomy that 
would warrant a 30 percent evaluation under Diagnostic Code 
7318.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for residuals of a cholecystectomy.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for status post 
cholecystectomy is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

